           Case 2:20-cr-00164-APG-EJY Document 39 Filed 09/11/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-164-APG-EJY

 9                  Plaintiff,                      Final Order of Forfeiture

10          v.

11 BENJAMIN GALECKI,

12                  Defendant.

13         This Court found that Benjamin Galecki shall pay the in personam criminal
14 forfeiture money judgment of $30,000 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18

15 U.S.C. § 982(a)(1); and 21 U.S.C. § 853(p). Criminal Information, ECF Nos. 2-2 and 15;

16 Preliminary Order of Forfeiture, ECF No. 11; Plea Agreement, ECF No. 16.

17         This Court finds that on the government’s motion, the Court may at any time enter
18 an order of forfeiture or amend an existing order of forfeiture to include subsequently

19 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

20 32.2(b)(2)(C).

21         The in personam criminal forfeiture money judgment amount of $30,000 complies
22 with Honeycutt v. United States, 137 S. Ct. 1626 (2017).

23         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
24 the United States recover from Benjamin Galecki the in personam criminal forfeiture money

25 judgment of $30,000 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); 18 U.S.C. §

26 982(a)(1); and 21 U.S.C. § 853(p).

27 / / /

28 / / /
            Case 2:20-cr-00164-APG-EJY Document 39 Filed 09/11/20 Page 2 of 3



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.

 4          DATED September 9, 2020.

 5

 6

 7                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
           Case 2:20-cr-00164-APG-EJY Document 39 Filed 09/11/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   August 28, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
